Citation Nr: 1629003	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-03 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for residuals of a Bristow procedure for recurrent dislocation of the left shoulder.

2.  Entitlement to an earlier effective date than February 18, 2016, for a 20 percent rating for left shoulder glenohumeral joint dislocation.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder and left shoulder glenohumeral joint dislocation, including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1977 and from January to April 1991 in the U.S. Army.  He also had additional unverified service in the U.S. Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claim for a disability rating greater than 20 percent for residuals of a Bristow procedure for recurrent dislocation of the left shoulder.  The Veteran disagreed with this decision in June 2009.  He perfected a timely appeal in January 2010.

In August 2011, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board also took jurisdiction over a TDIU claim due exclusively to service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009).  A review of the claims file shows that there has been substantial compliance with the Board's August 2011 remand directives.  The Board directed that the AOJ conduct appropriate development of the Veteran's inferred TDIU claim and schedule him for appropriate VA examination to determine the nature and etiology of his service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder.  The AOJ's development efforts for the Veteran's TDIU claim are documented in his claims file.  The requested examination occurred in February 2012.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In November 2014, the Board denied the Veteran's claim for a disability rating greater than 20 percent for residuals of a Bristow procedure for recurrent dislocation of the left shoulder.  The Board also referred the Veteran's TDIU claim to the Director, Compensation Service, for extraschedular consideration.  See also 38 C.F.R. § 4.16(b) (2015).  

In an undated memorandum associated with the Veteran's claims file in February 2015, the Director, Compensation Service, denied the Veteran's claim on an extraschedular basis.  Id.  Having reviewed the record evidence, the Board finds that the Veteran's TDIU should be characterized as stated on the title page.

The Veteran and VA's Office of General Counsel appealed the Board's November 2014 denial of his claim for a disability rating greater than 20 percent for residuals of a Bristow procedure for recurrent dislocation of the left shoulder to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion for Partial Remand (Joint Motion).  Both parties to the Joint Motion argued that the Board had erred in relying on inadequate medical examinations in December 2008 and in February 2012.  See Joint Motion dated July 5, 2015, at pp. 2-4.  The Court granted the Joint Motion in a July 2015 Order, vacating and remanding that part of the Board's November 2014 decision which had denied the Veteran's claim for a disability rating greater than 20 percent for residuals of a Bristow procedure for recurrent dislocation of the left shoulder.

In December 2015, pursuant to the Court's July 2015 Order granting the Joint Motion, the Board remanded the Veteran's appeal to the AOJ.  A review of the claims file shows that there has been substantial compliance with the Board's December 2015 remand directives.  The Board directed that the AOJ schedule the Veteran for another examination to determine the current nature and severity of his service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder, citing the Court's Order granting the Joint Motion which found that both of the VA examinations currently of record (dated in December 2008 and in February 2012) were inadequate.  The requested examination occurred in March 2016.  See Stegall, 11 Vet. App. at 268; see also Dyment, 287 F.3d at 1377.

In a March 2016 rating decision, the RO granted service connection for left shoulder glenohumeral joint dislocation and assigned a 20 percent rating effective February 18, 2016.  The Veteran disagreed with this decision in May 2016, seeking an earlier effective date than February 18, 2016, for a 20 percent rating for left shoulder glenohumeral joint dislocation.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to an earlier effective date than February 18, 2016, for a 20 percent rating for left shoulder glenohumeral joint dislocation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder is manifested by, at worst, complaints of left shoulder pain, tenderness to palpation along the bicipital groove and acromioclavicular joint, a reduced range of motion in the left shoulder, and pain with repetitive use over time increasing the limitation of motion in the left shoulder.

2.  Service connection is in effect for depressive disorder, evaluated as 30 percent disabling effective June 24, 2015, residuals of a Bristow procedure for recurrent dislocation of the left shoulder, evaluated as 20 percent disabling effective June 1, 20015, residuals of left shoulder glenohumeral joint dislocation, evaluated as 20 percent disabling effective February 18, 2016, allergic rhinitis, evaluated as 10 percent disabling effective June 24, 2015, and for sinusitis, evaluated as zero percent disabling effective June 24, 2015.

3.  The record evidence does not show that the Veteran is precluded from securing or following a substantially gainful occupation solely by reason of his service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder and left shoulder glenohumeral dislocation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent for residuals of a Bristow procedure for recurrent dislocation of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5299-5201 (2015).

2.  The criteria for a TDIU due exclusively to service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder and left shoulder glenohumeral dislocation have not been met, including on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in December 2008 and in September 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence showing that his residuals of a Bristow procedure for recurrent dislocation of the left shoulder had worsened.  These letters also advised the Veteran to submit medical evidence showing that his service-connected disabilities, alone or in combination, precluded his employability.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the VCAA notice letters issued during the pendency of this appeal.  These letters informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claims.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in December 2009 and supplemental statements of the case in March 2012, September 2015, and in March 2016 addressing his claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the AOJ describing the Rating Schedule and applying the relevant regulations to his claim.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence does not support granting an increased rating for residuals of a Bristow procedure for recurrent dislocation of the left shoulder.  The evidence also does not support granting a TDIU due exclusively to service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder and left shoulder glenohumeral dislocation.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all appropriate notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Veteran's increased rating claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA also must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran also has been provided with VA examinations which address the current nature and severity of his service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder and the functional impact of his service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder and left shoulder glenohumeral dislocation, alone or in combination, on his employability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating Claim

The Veteran contends that his service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder is more disabling than currently evaluated.  He specifically contends that he experiences constant left shoulder dislocation due to his service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the scheduler criteria for an increased rating are met if additional later evidence otherwise satisfies the scheduler criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

VA recently proposed amending 38 C.F.R. § 3.321(b)(1) to limit extraschedular consideration based on the impact of an individual service-connected disability.  This proposed regulation is consistent with VA's longstanding practice of interpreting this regulation to provide an extraschedular rating for a single disability and not the combined effect of two or more disabilities.  The proposed changes will clarify the regulation so that an extraschedular rating is available only for an individual service-connected disability but not for the combined effect of more than one service-connected disability.  See 81 Fed. Reg. 23228-23232 (Apr. 20, 2016) to be codified at 38 C.F.R. § 3.321(b)(1).  Until this proposed regulation becomes final, however, the requirement of extraschedular consideration for a Veteran's service-connected disabilities, individually or collectively, set out by the Federal Circuit in Johnson remains applicable.  

The Veteran's service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder currently are evaluated as 20 percent disabling by analogy to 38 C.F.R. § 4.71a, DC 5299-5201 (other orthopedic disability-limitation of motion of the arm).  See 38 C.F.R. § 4.71a, DC 5299-5201 (2015).  The Board notes that DC 5201 provides disability ratings for the dominant (or major) and non-dominant (or minor) arm.  The record evidence indicates that the Veteran is right-handed so his left arm is considered is non-dominant (or minor) arm.  Under DC 5201, a minimum 20 percent rating is assigned for limitation of motion of the minor arm at the shoulder level.  A 20 percent rating also is assigned for limitation of motion of the minor arm midway between the side and shoulder level.  A maximum 30 percent rating is assigned for limitation of motion of the minor arm to 25 degrees from the side.  See 38 C.F.R. § 4.71a, DC 5201 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2015).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45 (2015).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2015).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his or her earning capacity and would constitute pyramiding.  See Esteban, 6 Vet. App. at 259 (citing Brady v. Brown, 4 Vet. App. 203 (1993)).  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against assigning a disability rating greater than 20 percent for residuals of a Bristow procedure for recurrent dislocation of the left shoulder.  The Veteran contends that he experiences constant left shoulder dislocations, entitling him to an increased rating for his service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder.  The record evidence does not support his assertions regarding an objective worsening of the disability symptomatology attributable to his service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder.  It shows instead that this disability is manifested by, at worst, complaints of left shoulder pain, tenderness to palpation along the bicipital groove and acromioclavicular joint, a reduced range of motion in the left shoulder, and pain with repetitive use over time increasing the limitation of motion in the left shoulder (as seen on VA examination in March 2016).  For example, on private outpatient treatment in September 2009, the Veteran's complaints included left shoulder pain.  Physical examination showed positive left trapezius pain.  The assessment included left shoulder arthritis.

The Board acknowledges that, although the Veteran was seen for VA examination in December 2008 and in February 2012, both parties to the Joint Motion argued that these examinations were inadequate for VA adjudication purposes.  See Joint Motion dated July 5, 2015, at pp. 2-4.  Because the Court issued an Order in July 2015 granting the Joint Motion, and because the Board is bound by the Court's Order, neither of these examinations will be relied upon in adjudicating the Veteran's increased rating claim for residuals of a Bristow procedure for recurrent dislocation of the left shoulder.

A review of the Veteran's SSA records shows that they consist largely of duplicate copies of his VA treatment records.  The Veteran was awarded SSA disability benefits for "other disabilities of the respiratory system."

On VA outpatient treatment in December 2008, the Veteran complained of left shoulder pain and a limited range of motion due to pain.  He reported that his left shoulder pain had begun on active service.  A history of recurrent left shoulder dislocations and 2005 surgery to prevent future dislocations was noted.  Physical examination of the left shoulder showed slight crepitus, a positive impingement sign, and a decreased range of motion.  X-rays of the left shoulder essentially were normal except for a surgical screw.  The assessment included left shoulder impingement with a history of dislocation.

In April 2009, the Veteran complained that his left shoulder pain was now in the back of the shoulder and not in the front of the shoulder as it had been previously.  A history of dislocated shoulder treated surgically was noted.  Physical examination showed he was right-hand dominant.  Physical examination of the left shoulder showed slight crepitus, a positive impingement sign, and decreased range of motion with forward flexion to 90 degrees, abduction to 90 degrees, and adduction to 45 degrees.  The assessment included left shoulder impingement.

In August 2009, the Veteran complained that, although a steroid injection had provided him with 2-3 months of left shoulder pain relief, his pain had returned.  Physical examination and the assessment were unchanged from April 2009.  

In September 2009, the Veteran's complaints included left shoulder pain.  Physical examination of the left shoulder essentially was unchanged.  An magnetic resonance imaging (MRI) scan showed an orthopedic screw in the posterior glenoid, an intact rotator cuff tendon, and a normal acromioclavicular joint.  The radiologist's impression was postoperative changes secured by metallic artifact and no other significant changes.  The clinician's assessment was chronic left shoulder.  The VA clinician noted that injections had failed to help the Veteran with pain relief.  This clinician stated that no surgical intervention was needed at this time.  He also suggested chronic pain medications as needed for pain control.

In December 2009, the Veteran's complaints included neck pain radiating from the neck down the trapezius muscle to the left shoulder.  He denied any injury or trauma.  The Veteran's x-rays and MRI scan were negative except for a surgical screw.  Physical examination of the left shoulder showed a limited range of motion due to pain, tenderness to palpation in the area of the spine near C6-7 "and along trapezius muscle to triceps area along with spasms to trapezius muscle."  The assessment included negative shoulder work-up and "pain possibly from neck."

In May 2010, the Veteran's complaints included left shoulder pain.  He reported that he had been doing "hard labor and re-started having problems with his shoulder."  The impression was shoulder pain.

In March 2011, the Veteran's complaints included left shoulder pain.  Physical examination showed tenderness in the left biceps tendon.  The assessment included tendonitis.

In a nursing note dated in July 2012 and included in the Veteran's VA outpatient treatment records, it was noted that a recent x-ray of the left shoulder had been negative.

On VA outpatient treatment in July 2014, the Veteran reported that his left shoulder pain was stable although he still had "some limitation."  The assessment included shoulder pain which was stable.

In July 2015, the Veteran's complaints included intermittent left shoulder pain.  A history of left shoulder surgery in 2005 was noted.  Physical examination showed left bicipital groove and left biceps tenderness.  The assessment included shoulder pain with a question of whether this was tendonitis or a nerve root lesion.

In a note dated in September 2015, R.S., M.D., stated that the Veteran "has arthritis of the [left] shoulder which limits his [range of motion].  When pain is severe, the [range of motion] is a lot worse."

On VA shoulder and arm conditions Disability Benefits Questionnaire (DBQ) in March 2016, the Veteran complained that his left shoulder became painful and weak when doing repetitive movements.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  A history of recurrent shoulder dislocations, along with 2005 surgery to prevent future dislocations, was noted.  The Veteran was right-handed dominant and denied any flare-ups of shoulder pain.  Range of motion testing of the left shoulder showed flexion to 100 degrees, abduction to 120 degrees, external rotation to 70 degrees, and internal rotation to 90 degrees.  The Veteran was unable to reach overhead without pain.  There was additional limitation of motion on repetitive testing with abduction limited to 110 degrees and external rotation limited to 60 degrees due to pain, weakness, and lack of endurance.  The Veteran's left shoulder pain caused functional loss.  There was no evidence of pain on weight-bearing.  Physical examination of the left shoulder showed tenderness to palpation along the bicipital groove and acromioclavicular joint, no objective evidence of crepitus, 4/5 muscle strength, no muscle atrophy, no ankylosis, a positive empty-can test, a positive crank apprehension and relocation test, a Bowing deformity of the distal clavicle which affected range of motion of the shoulder (glenohumeral) joint, and a left shoulder surgical scar on the anterior aspect which measured 21 centimeters x 0.05 centimeters.  This scar was not unstable or painful, did not have a total area exceeding 39 square centimeters, and was not located on the head, face, or neck.  The VA examiner stated that the residuals of the Veteran's 2005 Bristow procedure on the left shoulder were reduced range of motion and pain with repetitive use over time increasing the limitation of motion.  X-rays of the left shoulder showed traumatic arthritis.  The diagnoses included left shoulder dislocation status-post Bristow procedure.

The Veteran contends that his service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder are more disabling than currently evaluated.  The record evidence does not support his assertions.  It shows instead that this service-connected disability is manifested by, at worst, complaints of left shoulder pain, a reduced range of motion in the left shoulder, and pain with repetitive use over time increasing the limitation of motion in the left shoulder (as seen on VA examination in March 2016).  As noted elsewhere, although the Veteran was examined for VA adjudication purposes in December 2008 and in February 2012, neither of these examinations were used in evaluating the nature and severity of the Veteran's service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder.  

The remaining medical evidence of record demonstrates that, although the Veteran has complained of continuing left shoulder pain, there has been no objective worsening of the symptomatology attributable to his service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder.  Repeated x-rays and MRI scans of the Veteran's left shoulder conducted during the pendency of this appeal have been negative except for the presence of a surgical screw from his 2005 surgery undertaken to prevent further recurrent left shoulder dislocations.  It does not appear that the Veteran dislocated his left shoulder during the appeal period.  The Board acknowledges that the Veteran had several steroid injections in his left shoulder during the appeal period and it appears that these injections provided, at best, temporary relief from his continuing left shoulder pain.  The Board also acknowledges that the recent medical records show that the Veteran's left shoulder range of motion is limited and his limitation of motion increases with increasing left shoulder pain.  There is no indication, however, that the limitation of motion of the Veteran's left arm (which is his non-dominant or minor arm because he is right-hand dominant) is to 25 degrees from his left side as is required for a 30 percent rating under DC 5201.  See 38 C.F.R. § 4.71a, DC 5299-5201 (2015).  Although limited by pain, weakness, and lack of endurance, the range of motion of the Veteran's left shoulder showed flexion to 100 degrees, abduction to 110 degrees, external rotation to 60 degrees, and internal rotation to 90 degrees on VA examination in March 2016.  The March 2016 VA examiner concluded that the residuals of the Veteran's 2005 Bristow procedure on the left shoulder were reduced range of motion and pain with repetitive use over time increasing the limitation of motion.  This examiner also specifically found that there was no ankylosis or other impairment of the humerus such that a higher rating is warranted under another DC for evaluating shoulder disabilities.  See also 38 C.F.R. § 4.71a, DC 5200 and 5202 (2015).  The Veteran further has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a disability rating greater than 20 percent for his service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder.  Thus, the Board finds that the criteria for a disability rating greater than 20 percent for residuals of a Bristow procedure for recurrent dislocation of the left shoulder have not been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder.  This is especially true because the 20 percent rating currently assigned for the Veteran's residuals of a Bristow procedure for recurrent dislocation of the left shoulder effective June 1, 2005, contemplates moderately severe disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The medical evidence does not indicate that the Veteran was hospitalized for treatment of his service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder at any time during the appeal period.  The Veteran has reported that he last worked in 2003.  He also has contended that his service-connected left shoulder disabilities caused or contributed to his employability.  As outlined below, a TDIU claim due exclusively to the Veteran's service-connected disabilities is being adjudicated in this decision.  The March 2016 VA examiner also specifically found that "occupational activities that require frequent work overhead, overhead manipulation, moderate to heavy lifting, [and] repetitive motion of external rotation, flexion, and abduction are impacted" by the Veteran's service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder but did not find that this disability markedly interfered with his prior employment.  The record evidence otherwise indicate that the symptomatology associated with the Veteran's service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder is not contemplated within the relevant rating criteria found in the Rating Schedule such that he is entitled to extraschedular consideration under Johnson.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Claim

The Veteran contends that his service-connected left shoulder disabilities (residuals of a Bristow procedure for recurrent dislocation of the left shoulder and left shoulder glenohumeral joint dislocation) preclude him from securing or maintaining substantially gainful employment, entitling him to a TDIU.  He specifically contends that he has been unable to work since approximately 2003 and had to quit working as a laborer at that time due to problems with his left shoulder which he attributes to his service-connected left shoulder disabilities.

Laws and Regulations

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to a TDIU due exclusively to service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder and left shoulder glenohumeral joint dislocation, including on an extraschedular basis. The Veteran essentially contends that his service-connected left shoulder disabilities preclude his employability.  The record evidence does not support his assertions.  It shows instead that the Veteran's service-connected left shoulder disabilities impact but do not preclude his employability.  A review of the record evidence shows that the Veteran currently does not meet the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2015).  Service connection is in effect for depressive disorder, evaluated as 30 percent disabling effective June 24, 2015, residuals of a Bristow procedure for recurrent dislocation of the left shoulder, evaluated as 20 percent disabling effective June 1, 20015, residuals of left shoulder glenohumeral joint dislocation, evaluated as 20 percent disabling effective February 18, 2016, allergic rhinitis, evaluated as 10 percent disabling effective June 24, 2015, and for sinusitis, evaluated as zero percent disabling effective June 24, 2015.  The Veteran's current combined disability evaluation for compensation is 60 percent effective February 18, 2016.  See 38 C.F.R. § 4.25 (2015).

The Board observes that, although the Veteran did not provide his employment history to VA when he submitted a VA Form 21-8940 in September 2011.  Instead, he wrote "N/A" (or not applicable) in the space provided on this form for him to provide his employment history for the last 5 years that he had worked.  He also reported that he last had worked in 2003 and had become too disabled to work at that time.  He described his occupation as "labor."  

In contrast, the Veteran provided a fuller picture of his post-service employment history when he filed an application for SSA disability benefits.  A review of the Veteran's SSA Form 3369-BK, "Work History Report," included in the Veteran's SSA records obtained and associated with his claims file, indicates that he worked as a machinist from January 1980 to April 1984, a security guard from September 1984 to January 1994, a "structures mechanic" from July 1995 to June 2001, and in "labor" from August 1994 to May 2003.  He provided no further employment history on this SSA form.  The Veteran also described his job duties for each of the 4 jobs that he identified on this form.  He reported that, while working more than full-time (11 hours a day, 5 days a week) in "labor" from August 1994 to May 2003 (his most recent job), his job duties included "cleaning offices, cutting grass, weed eater, cleaning the pool, mending the fences, de-weeding flower beds, feeding the cows, [raking] leaves, cutting trees, and other general work."  The heaviest weight that he lifted in this job was 50 pounds and he frequently lifted 25 pounds.  While working full-time (8 hours a day, 5 days a week) as a "structures mechanic" from July 1995 to June 2001, the Veteran reported that his job duties included "lays out, locates, fits, trims, drill, countersink, assembly, install parts, [and] repair and re-work parts [sic]."  He again reported that the heaviest weight that he lifted in his job as a "structures mechanic" was 50 pounds and he frequently lifted 25 pounds.  While working full-time (8 hours a day, 5 days a week) as a machinist from January 1980 to April 1984, the Veteran reported that his job duties included "milling parts, measuring, set[ting] up machines, [and] adjusting machines."  He reported that the heaviest weight he lifted as a machinist was 20 pounds and he frequently lifted less than 10 pounds.  While working as a security guard, the Veteran reported that his job duties included "walk[ing] around and check[ing] buildings and grounds of campus."  The heaviest weight that he lifted in this job and the weight he lifted most frequently were 10 pounds.  He did not indicate how many hours a day or days a week he had worked as a security guard on this form.  And, as noted elsewhere, the Veteran was awarded SSA disability benefits for "other disabilities of the respiratory system."

As noted in the Introduction, in a February 2015 decision, the Director, Compensation Service, found that the Veteran was not entitled to a TDIU on an extraschedular basis.

On VA arm and shoulder conditions DBQ in March 2016, the VA examiner stated, "Recreational or occupational activities that require frequent work overhead, overhead manipulation, moderate to heavy lifting, repetitive motion of external rotation, flexion, and abduction are impacted."

The Board finds it highly significant that, when he filed for SSA disability benefits, the Veteran did not contend that his service-connected left shoulder disabilities precluded his employability.  He contended instead that unspecified allergies and a non-service-connected back disability precluded his employability.  The Veteran also reported that he worked full-time (at least 8 hours a day, 5 days a week) for most of the years since he separated from active service when he provided his post-service employment history to SSA.  He further reported that his post-service employment involved lifting between 25 and 50 pounds.  The Board finds it reasonable to infer from a review of the information and evidence that the Veteran submitted to SSA persuasively that his service-connected left shoulder disabilities did not preclude his post-service employability.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  The Board also finds it highly significant that, although the March 2016 VA examiner concluded that the Veteran's service-connected left shoulder disabilities "impacted" his employability with "occupational activities that require frequent work overhead, overhead manipulation, [and] moderate to heavy lifting," they did not preclude his employability.  The Board commends the AOJ for conducting appropriate development of the Veteran's claim for a TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b); see also Bowling, 15 Vet. App. at 1.  As the Director, Compensation Service, noted in his February 2015 decision, the record evidence does not support assigning a TDIU on an extraschedular basis as it suggests that the Veteran still could be employed in a sedentary occupation despite the existence of his service-connected left shoulder disabilities.  The Board agrees with the findings discussed by the Director, Compensation Service, in his February 2015 decision concerning the Veteran's extraschedular entitlement to a TDIU.  The Veteran finally has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to a TDIU.  In summary, the Board finds that the evidence does not support granting a TDIU due exclusively to the Veteran's service-connected left shoulder disabilities, including on an extraschedular basis.


ORDER

Entitlement to a disability rating greater than 20 percent for residuals of a Bristow procedure for recurrent dislocation of the left shoulder is denied.

Entitlement to a TDIU due exclusively to service-connected residuals of a Bristow procedure for recurrent dislocation of the left shoulder and left shoulder glenohumeral joint dislocation, including on an extraschedular basis, is denied.


REMAND

The Veteran also contends that he is entitled to an earlier effective date than February 18, 2016, for the assignment of an initial 20 percent rating for his service-connected left shoulder glenohumeral joint dislocation.  He specifically contends that the appropriate effective date for this service-connected disability should be in approximately 2014 rather than in 2016.  

As noted in the Introduction, after the AOJ granted service connection for left shoulder glenohumeral joint dislocation and assigned an initial 20 percent rating effective February 18, 2016, in a March 2016 rating decision, the Veteran disagreed with this decision in May 2016.  He submitted the new VA Form 21-0958, "Notice of Disagreement," which is now required to initiate an appeal for VA benefits, and indicated that he was appealing the effective date of the award of a 20 percent rating for his service-connected left shoulder glenohumeral joint dislocation.  This form was signed by the Veteran, dated on May 9, 2016, and electronically date-stamped as received by VA's Evidence Intake Center on May 14, 2016.  To date, however, the AOJ has not yet issued a Statement of the Case (SOC) to the Veteran and his service representative on this claim.  Where a claimant files a notice of disagreement and the AOJ has not issued an SOC, the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Accordingly, the Board finds that, on remand, the AOJ should issue an SOC to the Veteran and his service representative on the issue of entitlement to an earlier effective date than February 18, 2016, for the grant of a 20 percent rating for left shoulder glenohumeral joint dislocation.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) to the Veteran and his service representative on the issue of entitlement to an earlier effective date than February 18, 2016, for a 20 percent rating for left shoulder glenohumeral joint dislocation.  A copy of any SOC should be associated with the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


